Citation Nr: 0926169	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-40 373	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to 
July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
foot injury.  He argues that his right foot injury occurred 
because of a fall caused by a dizzy spell from medication 
prescribed by VA.  

On his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December, the Veteran stated that he wanted a 
Board hearing in Washington, DC.  In a letter dated in 
April 2009, the Board notified the Veteran that his requested 
hearing had been scheduled for June 2009.  In a letter 
received at the Board in May 2009, the Veteran stated he 
would not be able to appear at the requested hearing and 
requested that his appeal be transferred to San Diego, 
California.  In addition, in another note also received in 
May 2009, the Veteran said he had had asked the Board to 
transfer his hearing to San Diego, California, because he 
cannot afford to travel to Washington, DC.  The Board accepts 
these statements as a timely request from the Veteran to 
withdraw his request for a Board hearing in Washington DC and 
as a timely request for a Board hearing at the RO in San 
Diego, California.  See 38 C.F.R. §§ 20.702, 20.703 (2008).  
The Board will remand the case so that the requested hearing 
may be scheduled.  The Veteran did not specify whether he 
wants an in-person travel Board hearing or a videoconference 
hearing, and this should be clarified.  

Although the record includes a May 2009 letter from The 
American Legion to the Veteran referring to itself as the 
Veteran's representative, on review of the Veteran's claims 
file, the Board does not find any document that appointed The 
American Legion or any other organization or individual as 
the Veteran's representative.  The Board does note, however, 
that in his May 2009 letter to the Board, the Veteran said, 
"I would also like another representative appointed at the 
California Dept. of Veterans Affairs here in San Diego, CA."  
The Board will request that action be taken to clarify the 
matter of representation of the Veteran and that he be 
provided with appropriate information concerning the 
appointment or change of a representative.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran 
currently has representation, either by 
a service organization or individual.  
In addition, provide him with 
information concerning the procedure 
for appointment or change of a 
representative.  

2.  Clarify whether the Veteran wants 
an in-person travel Board hearing or a 
Board videoconference hearing and 
schedule him for the requested hearing 
to take place at the RO in San Diego, 
California.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




